This is an appeal from a judgment of conviction, rendered by the verdict of a jury, finding the defendant, J.W. Roden, guilty on a charge that he did have in his possession about twelve gallons of whisky, with the unlawful intent to violate the prohibitory laws, and fixing his punishment at imprisonment in the county jail for 90 days and a fine of $500.
It is contended in this court that the verdict is not sustained by sufficient evidence, and that the punishment imposed is excessive.
The evidence on the part of the state is to the effect that S.R. Bryant, deputy sheriff, together with three other men, visited the home of the defendant near Red Lake, and with the defendant's permission searched the premises, finding a ten-gallon keg of whisky and *Page 305 
six or seven grape juice bottles containing whisky in the smokehouse.
The defendant did not testify.
It is obvious that the case was one for the consideration of the jury, and we are unable after a careful examination to find anything in the record to create a doubt as to the correctness of the result, or to warrant us in interfering with the verdict. It appearing that the defendant had a fair and impartial trial, the judgment of the lower court is affirmed.
EDWARDS and DAVENPORT, JJ., concur.